NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 15-1948
                                  ________________

                           UNITED STATES OF AMERICA

                                           v.

                             CHRISTOPHER STEIBING,
                            a/k/a Amanda Fox, a/k/a/ Cory,

                                 Christopher Steibing,
                                          Appellant

                                  ________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (D.C. Crim. No. 2-14-cr-00256-001)
                      District Judge: Honorable Harvey Bartle, III
                                   ________________

                      Submitted under Third Circuit LAR 34.1(a)
                                 on February 8, 2016

             Before: FUENTES, KRAUSE, and RENDELL, Circuit Judges

                               (Filed: September 1, 2016)

                                  ________________

                                      OPINION*
                                  ________________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.


                                           1
FUENTES, Circuit Judge.

      Defendant Christopher Steibing pled guilty to one count of coercion and

enticement of a minor to engage in sexual conduct and received a 336-month prison

sentence.   He argues that this sentence was procedurally unreasonable because the

District Court failed to meaningfully consider the mitigating factor of his cooperation.

We disagree and will affirm.

                                            I.

      Steibing used various online aliases to coerce his ex-girlfriend’s 13-year-old

daughter into sending him multiple pornographic photographs of herself. When the

victim refused to submit more images, Steibing blackmailed her, e-mailed the

photographs to the victim’s family members, and posted the photos on image-sharing

websites.

      After his arrest but prior to being charged, Steibing tried to assist the government

by soliciting images from an acquaintance whom Steibing believed was involved in

distributing child pornography. The acquaintance, however, did not provide any child

pornography in response.

      Steibing pleaded guilty to one count of coercion and enticement of a minor to

engage in sexual conduct, in violation of 18 U.S.C. § 2422(b). The guideline range for

his conduct was 360 months to life imprisonment. Steibing moved for a downward

variance based on mitigating factors such as his undiagnosed bipolar disorder, his history

of drug abuse, and his attempt to assist the government in identifying other individuals


                                            2
engaged in similar conduct.      The District Court sentenced Steibing to 336 months’

imprisonment—24 months below the advisory guidelines range. Steibing now appeals

the District Court’s sentence.

                                             II.1

       The parties do not dispute that Steibing failed to preserve his sentencing objections

at the time of his sentencing. We therefore review the sentencing decision for plain

error.2 Reversible plain error exists only if the error is “clear under current law,” affected

“substantial rights,” and “seriously affect[s] the fairness, integrity, or public reputation of

judicial proceedings.”3

       At sentencing, the “record must demonstrate the trial court gave meaningful

consideration” to the factors outlined in 18 U.S.C. § 3553(a).4 These factors include the

nature of the offense, the history and characteristics of the defendant, and the need for the

sentence imposed to provide just punishment, deter others, and protect the public from

the defendant.5 The “record must show a true, considered exercise of discretion on the

part of a district court, including a recognition of, and response to, the parties’ non-

frivolous arguments.”6



1
  The District Court had jurisdiction over this matter pursuant to 18 U.S.C. § 3231. We
have jurisdiction under 18 U.S.C. § 3742.
2
  United States v. Flores-Mejia, 759 F.3d 253, 259 (3d Cir. 2014).
3
  United States v. Olano, 507 U.S. 725, 733-34 , 736(1993); see also Johnson v. United
States, 520 U.S. 461, 467 (1997) (internal quotation marks omitted).
4
  United States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006), abrogated on other grounds
by Rita v. United States, 551 U.S. 338 (2007).
5
  18 U.S.C. § 3553(a).
6
  United States v. Jackson, 467 F.3d 834, 841 (3d Cir. 2006).
                                              3
       Steibing claims that the District Court erred by failing to meaningfully address his

sincere efforts to cooperate with the FBI. While it is true that the District Court did not

specifically mention Steibing’s cooperation efforts when granting a downward variance,

“[a] sentencing court need not analyze explicitly every argument that a defendant puts

forward.”7 The judge mentioned the numerous years Steibing’s bipolar disorder went

undiagnosed, his past drug addiction, and his attempts to change his life, all

considerations within the penumbra of § 3553(a). The judge also expressed his belief

that Steibing had “undergone belatedly a change in [his] life.”8 As an example of such

change, Steibing’s counsel pointed to his cooperation efforts. The judge’s statements

were more than adequate to explain the reasons for the variance and demonstrate the

“meaningful consideration” our cases require.

       Even if we were to agree that the District Court should have more explicitly

addressed Steibing’s cooperation efforts, Steibing has not made the “specific showing of

prejudice” that plain-error review requires.9 Under this standard, Steibing must prove

there is a reasonable probability that, but for the error, a different result would have

occurred.10 The most Steibing can do, however, is speculate that he “may very well”

have received a further variance from the guideline range if the judge had expressly

considered his failed cooperation efforts.11     Wishful thinking is not a substitute for

evidence of actual prejudice. Steibing already received a downward variance despite

7
  United States v. Quiles, 618 F.3d 383, 397 (3d Cir. 2010) (citations omitted).
8
  J.A. 104.
9
  Olano, 507 U.S. at 735.
10
   United States v. Dominguez Benitez, 542 U.S. 74, 81-82 (2004).
11
   Def. Br. 17.
                                             4
committing a string of heinous acts against a minor child, in part because the judge saw

evidence of improvement in Steibing’s behavior. We think it unlikely that the District

Court would have reduced Steibing’s sentence even further on the basis of his brief,

failed cooperation efforts.    Steibing certainly has not provided evidence that could

convince us otherwise, and that failure is fatal to his argument.

       Steibing also challenges the substantive reasonableness of his sentence based on

the District Court’s alleged failure to consider his cooperation efforts. Because the

District Court meaningfully considered Steibing’s arguments, his substantive challenge

fails. Further, his sentence of 336 months is substantively reasonable given the § 3553(a)

factors.12

                                            III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




12
  Cf. United States v. Larkin, 629 F.3d 177, 196 (3d Cir. 2010) (affirming a sentence of
30 years where the defendant, among other things, created pornographic pictures of her
young daughter and solicited someone to have sex with her daughter).
                                             5